
	

114 HR 4231 IH: To direct the Librarian of Congress to obtain a stained glass panel depicting the seal of the District of Columbia and install the panel among the stained glass panels depicting the seals of States which overlook the Main Reading Room of the Library of Congress Thomas Jefferson Building.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4231
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Ms. Norton introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Librarian of Congress to obtain a stained glass panel depicting the seal of the
			 District of Columbia and install the panel among the stained glass panels
			 depicting the seals of States which overlook the Main Reading Room of the
			 Library of Congress Thomas Jefferson Building.
	
	
		1.Including stained glass panel depicting seal of District of Columbia in Library of Congress Thomas
 Jefferson BuildingThe Librarian of Congress shall obtain a stained glass panel depicting the seal of the District of Columbia and install the panel among the panels depicting the seals of States which overlook the Main Reading Room of the Library of Congress Thomas Jefferson Building.
		
